



SECOND AMENDMENT TO LEASE
This SECOND AMENDMENT TO LEASE ("Second Amendment") is made and entered into as
of July 19, 2016, by and between SFI PLEASANTON, LLC, a Delaware limited
liability company ("Landlord"), and ELLIE MAE, INC., a Delaware corporation
("Tenant").
R E C I T A L S :
A.    Landlord and Tenant are parties to the Lease dated July 14, 2014 (the
"Original Lease"), whereby currently leases approximately 137,169 rentable
square feet of space (the "Existing Premises") on the first (1st), third (3rd),
fourth (4th) and fifth (5th) floors of the office building located at 4420
Rosewood Drive, Pleasanton, California ("4420 Building"). The Original Lease, as
amended by the First Amendment to Lease dated July 9, 2015 (the "First
Amendment"), is referred to herein as the "Lease".
B.    Landlord and Tenant desire to expand the Existing Premises to include
approximately 143,515 rentable square feet of space (the "4430 Expansion
Premises") on the third (3rd), fourth (4th), fifth (5th) and sixth (6th) floors
of another building in the Project, located at 4430 Rosewood Drive (the "4430
Building"), also owned by Landlord, as shown on Exhibit A attached hereto, and
to make other modifications to the Lease, and in connection therewith, Landlord
and Tenant desire to amend the Lease as hereinafter provided.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Second Amendment.
2.    Modification of Premises. Effective as of April 1, 2017 (the "Initial
Expansion Commencement Date"), Tenant shall lease the fifth (5th) and sixth
(6th) floors of the 4430 Expansion Premises (the "Initial 4430 Expansion
Premises"), containing approximately 69,514 rentable square feet of space.
Effective as of February 1, 2018 (the "Second Expansion Commencement Date"),
Tenant shall lease the third (3rd) and fourth (4th) floors of the 4430 Expansion
Premises (the "Second 4430 Expansion Premises"), containing approximately 74,001
rentable square feet. For purposes of the Lease, the Existing Premises and the
4430 Expansion Premises may hereinafter collectively be referred to as the
"Premises."
3.    Lease Term.
3.1.    Existing Premises. The term of Tenant's lease of the Existing Premises
is currently scheduled to expire on December 31, 2024 (the "Lease Expiration
Date").








-1-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, Landlord and Tenant hereby agree to extend the
Lease Expiration Date for a period of one (1) year, to be December 31, 2025 (the
"One Year Extension").
3.2.    4430 Expansion Premises. The term of Tenant's lease of each portion of
the 4430 Expansion Premises (collectively, the "4430 Expansion Term") shall
commence on the Initial Expansion Commencement Date and Second Expansion
Commencement Date, as applicable, and shall expire on the Lease Expiration Date
(as extended as provided above) subject to extension as provided in Section 44
of the Lease (Option to Renew), unless sooner terminated as provided in the
Lease, as hereby amended.
3.3.    Option to Renew. Separate and apart from the option to renew the Lease
with respect to the Existing Premises (as provided in Section 44 of the Original
Lease), Landlord hereby grants Tenant one (1) option to renew Tenant's lease of
the 4430 Expansion Premises for a period of five (5) years (the "4430 Renewal
Term"), on the same terms and conditions as set forth in Section 44 of the
Original Lease (the "4430 Renewal Option"). In connection with the 4430 Renewal
Option only, Tenant shall have the right, concurrently with Tenant's delivery of
the Renewal Notice, to elect not to renew the Lease with respect to either one
(1) or two (2) full floors of the 4430 Expansion Premises (the "Non-Renewal
Space"), which Non-Renewal Space shall be contiguous, and be either the top or
bottommost floors of the 4430 Expansion Premises (the "Reduction Election"). If
Tenant makes such a Reduction Election, then Tenant shall be required to vacate
and surrender the Non-Renewal Space, in accordance with all of the applicable
terms of the Lease, on or before the commencement of the 4430 Renewal Term. If
Tenant has constructed any internal staircase connecting the Non-Renewal Space
to any of the 4430 Expansion Premises that will continue to be leased by Tenant,
then prior to such surrender Tenant shall be required to remove such staircase
and return the applicable portions of the 4430 Building to the condition
existing prior to the installation thereof, at Tenant's sole cost and expense.
If Tenant fails to so vacate and surrender the Non-Renewal Space, the terms of
Section 14 of the Original Lease shall apply.
4.    Rent.
4.1.    Existing Premises. Notwithstanding anything to the contrary in the Lease
as hereby amended, Tenant shall continue to pay Monthly Installments of Rent for
the Existing Premises in accordance with the terms of Article 3 of the Lease and
the terms of the First Amendment. During the One Year Extension, the Monthly
Installment of Rent for the Existing Premises shall be increased by 3% over the
prior year's Monthly Installment of Rent, to equal (i) $354,296.67 per month for
the 3rd, 4th and 5th floors of the 4420 Building, and (ii) $106,562.49 per month
for Suite 100 of the 4420 Building (i.e., $460,859.16 in the aggregate, per
month, for the entire Existing Premises).
4.2.    4430 Expansion Premises. Commencing on the Initial Expansion
Commencement Date and continuing throughout the 4430 Expansion Term, Tenant
shall pay to Landlord Monthly Installments of Rent for the 4430 Expansion
Premises as follows:










-2-

--------------------------------------------------------------------------------







Period During Expansion Term
 
Annual Rent
 
Monthly Installment of Rent
 
Approximate Monthly Rental Rate per Rentable Square Foot
4/1/17 – 1/31/18
(for the Initial 4430 Expansion Premises only)
 
N/A
 
$201,590.60
 
$2.900
2/1/18 – 3/31/18
(for the entire 4430 Expansion Premises)
 
N/A
 
$416,193.50
 
$2.900
4/1/18 – 3/31/19
 
$5,144,151.72
 
$428,679.31
 
$2.987
4/1/19 – 3/31/20
 
$5,299,147.92
 
$441,595.66
 
$3.077
4/1/20 – 3/31/21
 
$5,457,588.48
 
$454,799.04
 
$3.169
4/1/21 – 3/31/22
 
$5,621,195.52
 
$468,432.96
 
$3.264
4/1/22 – 3/31/23
 
$5,789,969.16
 
$482,497.43
 
$3.362
4/1/23 – 3/31/24
 
$5,963,909.40
 
$496,992.45
 
$3.463
4/1/24 – 3/31/25
 
$6,143,016.12
 
$511,918.01
 
$3.567
4/1/25 – 12/31/25
 
N/A
 
$527,274.11
 
$3.674

*The Monthly Installment of Rent for the period commencing on April 1, 2017, and
ending on July 31, 2017, is subject to abatement pursuant to Section 4.3 of this
Second Amendment.
On or before the Initial Expansion Commencement Date, Tenant shall pay to
Landlord the Monthly Installment of Rent payable for the Initial 4430 Expansion
Premises attributable to the first month after the "4430 Rent Abatement Period",
as defined below.
4.3.    Abated Base Rent. Notwithstanding anything in this Lease to the
contrary, so long as there exists no uncured monetary or material non-monetary
Event of Default, Tenant shall not be obligated to pay any Monthly Installment
of Rent attributable to the Initial 4430 Expansion Premises for the four (4)
month period commencing on April 1, 2017, and ending on July 31, 2017 (the “4430
Rent Abatement Period”). The aggregate amount of Monthly Installment of Rent to
be abated with respect to the 4430 Expansion Premises in accordance with the
foregoing shall equal 806,362.40 (the “Abated 4430 Rent”). If Landlord
terminates this Lease following the occurrence of an Event of Default, then all
unamortized Abated 4430 Rent (i.e. based upon the amortization of the Abated
4430 Rent in equal monthly amounts, without interest, during the period
commencing on the day immediately following the expiration of the 4430 Rent
Abatement Period and ending on the Lease Expiration Date) shall immediately
become due and payable. Only the








-3-

--------------------------------------------------------------------------------





Monthly Installment of Rent shall be abated pursuant to this Section, and
Tenant’s Proportionate Share of Expenses, Insurance Costs and Taxes and all
other rent and other costs and charges specified in the Lease, as amended, shall
remain as due and payable pursuant to the provisions of the Lease, as amended.
If there exists any uncured monetary or material non-monetary Event of Default
at any time during the 4430 Rent Abatement Period, then Tenant’s right to
receive the Abated 4430 Rent shall toll (and Tenant shall be required to pay the
Monthly Installment of Rent during such period of uncured Event of Default)
until Tenant has cured such Event of Default in accordance with this Lease.
4.4.    Landlord Right to Purchase Abated 4430 Rent. Landlord shall have the
right, at any time prior to the expiration of the 4430 Rent Abatement Period, to
pay to Tenant an amount (the "Rent Abatement Buyout") equal to up to the then
remaining unapplied Abated 4430 Rent. If Landlord pays any Rent Abatement Buyout
to Tenant, then the Abated 4430 Rent available to Tenant shall be reduced by the
amount of the Rent Abatement Buyout, and the Base Rent payable by Tenant under
the Lease shall be appropriately increased.
5.    Tenant's Proportionate Share of Expenses, Insurance Costs and Taxes.
5.1.    Existing Premises. Tenant shall continue to pay Tenant's Proportionate
Share of Expenses, Insurance Costs and Taxes in connection with the Existing
Premises in accordance with the terms of the Lease.
5.2.    4430 Expansion Premises. Except as specifically set forth in this
Section 5.2, commencing on the Initial Expansion Commencement Date, Tenant shall
pay Tenant's Proportionate Share of Expenses, Insurance Costs and Taxes in
connection with the 4430 Expansion Premises in accordance with the terms of
Article 4 of the Lease, provided that:
(a)    the "Building" shall be the 4430 Building;
(b)    with respect to the calculation of Tenant's Proportionate Share of
Expenses, Insurance Costs and Taxes in connection with the Initial 4430
Expansion Premises, Tenant's Proportionate Share shall equal 32.49% for the
Building, and the Base Year (for Expenses, Taxes, and Insurance) shall be
calendar year 2017, and
(c)    with respect to the calculation of Tenant's Proportionate Share of
Expenses, Insurance Costs and Taxes in connection with the Second 4430 Expansion
Premises, Tenant's Proportionate Share shall equal 34.59% for the Building, and
the Base Year (for Expenses, Taxes, and Insurance) shall be calendar year 2018.
6.    Expansion Improvements. Except for the "Landlord Work" and payment of the
"Tenant Improvement Allowance" as specifically set forth in the Tenant Work
Letter attached hereto as Exhibit B, Landlord shall not be obligated to provide
or pay for any improvement work or services related to the improvement of the
4430 Expansion Premises, and Tenant shall accept the 4430 Expansion Premises in
its presently existing, "as-is" condition. Tenant also acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Premises or Building or with respect to the
suitability of the Premises or Building








-4-

--------------------------------------------------------------------------------





for the conduct of Tenant's business. Notwithstanding the foregoing, Landlord
agrees that the base building electrical, mechanical, heating, ventilation and
air conditioning, and plumbing systems located in the Initial 4430 Expansion
Premises and the Second 4430 Expansion Premises shall be in good condition and
working order as of the respective Delivery Date. Except to the extent caused by
the acts or omissions of Tenant or any Tenant Entities or by any alterations or
improvements performed by or on behalf of Tenant, if such systems are not in
good working order as of the respective Delivery Date, and Tenant provides
Landlord with notice of the same within one hundred eighty (180) days following
the Delivery Date, Landlord shall be responsible for repairing or restoring the
same. For purposes of Section 1938 of the California Civil Code, Landlord hereby
discloses to Tenant, and Tenant hereby acknowledges, that the Project, Building
and Premises have not undergone inspection by a Certified Access Specialist
(CASp).
7.    Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than Cushman & Wakefield of
California, Inc. and Jones Lang LaSalle (the "Broker"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Second Amendment. Each party agrees to indemnify and defend the other
party against and hold the other party harmless from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys' fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party's dealings with any real estate broker or
agent, other than the Broker, occurring by, through, or under the indemnifying
party. The terms of this Section 7 shall survive the expiration or earlier
termination of the term of the Lease, as hereby amended.
8.    Available Space.
8.1.    Initial Right to Negotiate. As of the date hereof, the space on the 1st
and 2nd floors of the 4430 Building is vacant and available for Lease (the
"Available Space"). Tenant shall have the right, at any time after the date
hereof, to inform Landlord that Tenant is interested in leasing all or any
portion of such space (the "Tenant Interest Notice"). Landlord agrees that
following Landlord's receipt of a Tenant Interest Notice, Landlord will
negotiate with Tenant in good faith to determine whether Landlord is willing, in
Landlord's reasonable business judgment exercised in Landlord's sole discretion,
to lease all or any portion of such space to Tenant as provided herein. If
Landlord and Tenant reach an agreement, in each party's sole and absolute
discretion, with respect to Tenant's lease of any such space, then the parties
shall enter into an amendment to the Lease adding such space to the Premises on
the terms and conditions as agreed by Landlord and Tenant. If Landlord agrees,
and such agreement is made prior to the date that is twelve (12) months after
the full execution of this Second Amendment (the "Early Expansion Date"), then
the rent for such space (the "Expansion Rent") shall be as follows: (i) Tenant
shall pay the Monthly Installment Rent for the First Offer Space at the same
rate per rentable square foot payable by Tenant from time to time for the 4430
Expansion Premises, (ii) Tenant shall pay Tenant's Proportionate Share of
Expenses, Taxes and Insurance Costs in accordance with the terms of the Lease
applicable to the 4430 Expansion Premises, provided that Tenant's Proportionate
Share with respect to the First Offer Space shall be calculated by dividing the
rentable square footage of the First Offer Space by the rentable square footage
of the 4430 Building, (iii) the commencement date of Tenant's lease of such








-5-

--------------------------------------------------------------------------------





Available Space shall be the date that is 180 days after Landlord and Tenant
make such agreement, and (iv) the Tenant Improvement Allowance for such
Available Space shall be equal to the Tenant Improvement Allowance payable with
respect to the 4430 Expansion Premises prorated appropriately to take into
account a lease term for such Available Space which is shorter in length than
the 4430 Expansion Term hereunder. Tenant acknowledges that the foregoing shall
not obligate Landlord to notify Tenant of any lease entered into by Landlord
with respect to any Available Space, or to lease any Available Space to Tenant
in a size or configuration, or on terms or conditions that are not acceptable to
Landlord in Landlord's sole discretion, or limit in any way Landlord's ability
to market or lease such Available Space to a third party. Landlord agrees that
it will not grant any future tenant of the Building any right of first offer or
similar expansion right with respect to the Available Space without such future
right being subordinate to Tenant's rights under this Section 8.
8.2.    Later Right to Negotiate. If Landlord enters into any lease of the
Available Space after the date hereof (the "Third Party Lease"), Landlord will
notify Tenant (the "Availability Notice") when such Third Party Lease is
terminated and such space (the "Newly Available Space") again becomes available
for lease by Tenant. If Tenant is interested in leasing the Newly Available
Space, Tenant shall notify Landlord in writing within ten (10) business days
after delivery of the Availability Notice (the "Negotiation Exercise Notice").
If Tenant does not deliver a Negotiation Exercise Notice within such 10
business-day period, Landlord shall be free to lease such Newly Available Space
to anyone Landlord desires, on any terms Landlord desires, and the terms of this
Section 8 shall have no further force or effect with respect to such space. If
Tenant does deliver a Negotiation Exercise Notice, then within five (5) business
days after receipt of the Negotiation Exercise Notice, Landlord shall provide
Tenant with a proposal to lease such space, on terms and conditions that
Landlord is then willing to accept (the "Proposal"). Following Tenant's receipt
of the Proposal, Landlord and Tenant shall use commercially reasonable efforts
to agree on terms for Tenant's lease of the Newly Available Space. If Landlord
and Tenant have not agreed to terms within fifteen (15) business days after the
delivery of the Proposal, Landlord shall be free to lease the Newly Available
Space to any third party, on any terms, provided that, prior to entering into a
lease on terms that, on a net economic basis, are less than 95% of the terms
contained in the Proposal (or in any later, lower amount that Landlord may have
offered in writing during the negotiation period), Landlord shall first again
deliver a Proposal to Tenant on such reduced terms (the "New Proposal"). Tenant
shall have the right, by giving written notice to Landlord within five (5)
business days after receipt of the New Proposal (the "Acceptance Notice"), to
lease such space on the terms of the New Proposal (and no other terms). Landlord
shall have no further obligation to negotiate with Tenant after delivery of the
New Proposal. If Tenant does not deliver an Acceptance Notice within such
5-business-day period, Landlord shall be free to lease such Newly Available
Space to anyone Landlord desires, on any terms Landlord desires, and the terms
of this Section 8 shall have no further force or effect with respect to such
space. If Tenant does deliver an Acceptance Notice, then Landlord and Tenant
shall enter into an amendment to the Lease adding such space to the Premises on
the terms and conditions of the New Proposal.
9.    Signage.
9.1.    Pylon Sign. So long at Tenant continues to lease the most square footage
in the Project (in the aggregate between the Existing Premises and Expansion
Premises), Tenant shall








-6-

--------------------------------------------------------------------------------





continue to have the right to the signage position at the top of the Pylon Sign
(as provided in Section 42.3 of the Original Lease), subject to all the
applicable terms and conditions of Section 42 of the Original Lease.
9.2.    Parapet Sign. In accordance with all of the applicable terms of
Section 42 of the Original Lease, Tenant shall have the right to install, at
Tenant's sole cost and expense, one (1) identification parapet sign on the west
side of the 4430 Building, which shall be subject to all of the terms of the
Original Lease regarding the "Parapet Sign" as provided in Section 42 of the
Original Lease. Except as set forth below, Landlord shall not allow the
installation of any other parapet sign on the west side of the 4430 Building.
Landlord shall use commercially reasonable efforts to obtain approvals for the
installation of an additional parapet sign on the 4430 Building (i.e. a third
parapet sign). If Landlord obtains such approval, Tenant shall have the right to
one (1) additional parapet sign on the Building, in a location mutually and
reasonably agreed upon by Landlord and Tenant. Landlord will not grant any other
rights to parapet signs in the 4430 Building to any tenant leasing less than one
(1) full floor. In any event, Tenant’s Parapet Sign location rights shall be
superior to the location rights of any other tenant (e.g. if Landlord obtains
approval for three signs, Tenant shall have the right to its first and second
location choices).
9.3.    Monument Sign. Tenant shall have the right to install, at Tenant's sole
cost and expense, one (1) monument sign, at any location Tenant elects, on the
monument of Tenant's election in front of the 4430 Building, which shall be
subject to all of the terms and conditions applicable to the "Monument Sign" as
provided in Section 43 of the Original Lease. Landlord shall design the 4430
Building monument sign to give Tenant the same prominence as in the 4420
Building Monument Sign.
10.    Bifurcation of Lease. Landlord shall have the right, if reasonably deemed
necessary by Landlord, at any time during the Lease Term, following reasonable
prior written notice to Tenant to cause this Lease to be amended and replaced by
two (2) separate leases, one with respect to all the Premises contained in the
4420 Building, and the other with respect to the all of the Premises contained
in the 4430 Building. Provided that such bifurcation does not, in the aggregate,
increase Tenant's obligations beyond what they are under this Lease, or
otherwise affect or diminish Tenant's use and occupancy of the Premises or its
rights as provided for by the terms of this Lease, and the accessibility parking
areas associated with the Premises, including, without limitation, the proximity
of such areas to the Buildings, Tenant shall reasonably cooperate with Landlord
in connection with any such bifurcation of this Lease. Provided that such
separate leases and other documents reasonably necessary to effectuate such
bifurcation (the "Bifurcation Documents") are reasonably acceptable to Tenant
and in substantially similar form, and provided that Landlord reimburses
Tenant's reasonable and actual out-of-pocket costs and expenses (including
reasonable attorney's fees and costs) incurred by Tenant in connection with such
bifurcation, Tenant shall execute the Bifurcation Documents.
11.    No Further Modification. Except as set forth in this Second Amendment,
all of the terms and provisions of the Lease shall apply with respect to the
4430 Expansion Premises and shall remain unmodified and in full force and
effect.
[signatures follow on next page]








-7-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
"LANDLORD"
"TENANT"
SFI PLEASANTON, LLC,
a Delaware limited liability company
By: SFI Mezz Pleasanton, LLC,
a Delaware limited liability company,
its member
        By: Swift Fund I GP, LLC,
a Delaware limited liability company,
its manager


ELLIE MAE, INC.,
a Delaware corporation


 
By: /s/ Jonathan Corr
Name: Jonathan Corr 

Its: CEO
                By: /s/ Craig Firpo
                Name: Craig Firpo
                Its: VP
 











-8-

--------------------------------------------------------------------------------






EXHIBIT A
ROSEWOOD COMMONS
OUTLINE OF 4430 EXPANSION PREMISES










EXHIBIT A
-1-



--------------------------------------------------------------------------------






EXHIBIT B
4420 ROSEWOOD DRIVE
TENANT WORK LETTER
This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to the "Premises" shall mean the 4430 Expansion Premises.
SECTION 1

DELIVERY OF THE PREMISES AND BASE BUILDING
Landlord shall deliver the Premises and Building common areas to Tenant in its
currently existing, "as is" condition, except as expressly provided in Second
Amendment Section 6 and this Section 1. Tenant will be responsible to demolish
any existing improvements in the Premises that Tenant does not elect to utilize,
which demolition shall be at Tenant's sole cost. In addition, Landlord will be
responsible, at Landlord's cost not to be deducted from the Tenant Improvement
Allowance, to upgrade the lobby, internal stairwell and building elevators in
the 4430 Building to a level of finishes comparable to that existing in the 4420
Building. Tenant acknowledges that Landlord will not upgrade the existing
restrooms, and that Tenant, as a part of its construction of the Tenant
Improvements, shall be required to upgrade the restroom finishes on the floors
of the Building containing the Premises, to generally be comparable to the
finishes in the restrooms in the 4420 Building, and including replacing sinks,
toilets, faucets, partitions, entryway tile and carpet (the "Restroom Upgrade").
Landlord will deliver the Initial 4430 Expansion Premises to Tenant during the
five (5) business day period commencing October 1, 2016 (and not prior to
October 1, 2016). Landlord will deliver the Second 4430 Expansion Premises to
Tenant on or before January 1, 2018.
Notwithstanding the foregoing, Landlord shall be responsible for the cost of
performing the modifications to the common areas of the Building, including path
of travel, at the 4430 Building to the extent that (a) such modifications are
required by Regulations, including Title III of the Americans with Disabilities
Act, in order for Tenant to obtain a building permit for the Initial Alterations
or a certificate of occupancy for Tenant’s occupancy of the Premises for general
office use and (b) the need for any such modifications is not required as a
result of the particular design, configuration or nature of the Initial
Alterations being performed by or on behalf of Tenant (other than normal and
customary Building standard office improvements) or any above-Building Standard
Occupancy (defined below) level (each, a "Required Upgrades"). In addition,
Landlord shall be responsible for the cost of correcting any other violations of
Regulations with respect to the common areas of the at the 4430 Building,
including path of travel, existing as of the date Landlord delivers possession
of the Premises to Tenant (provided that the Initial Alterations are typical of
standard office improvements consistent with the Initial Alterations generally
described on Schedule 2 attached hereto) to the extent that (a) such
modifications are required by Regulations, including Title III of the Americans
with Disabilities Act, in order for Tenant to obtain a building permit for




EXHIBIT
-1-

--------------------------------------------------------------------------------





the Initial Alterations or a certificate of occupancy for Tenant’s occupancy of
the Premises for general office use and (b) the need for any such modifications
is not as a result of the particular design, configuration or nature of the
Initial Alterations being performed by or on behalf of Tenant (other than normal
and customary Building standard office improvements) or any above-Building
Standard Occupancy level (each, an "Additional Required Upgrade"). In the event
that Tenant becomes aware of the requirement to perform any Required Upgrades or
Additional Required Upgrades, Tenant shall provide Landlord with prompt written
notice thereof (an "Upgrade Notice"), which Upgrade Notice shall include (i)
reasonable evidence that such Required Upgrades and/or Additional Required
Upgrade must be performed by Tenant in order for Tenant to obtain a building
permit for the Initial Alteration or certificate of occupancy for the Premises
as described above, (ii) a reasonably detailed scope of work, and specifications
of such Required Upgrade or Additional Required Upgrade, (iii) the estimated
total cost of the work (the "Upgrade Cost Estimate"), and (iv) the proposed time
frame for the performance of the proposed work (collectively, the "Work
Proposal"). To the extent that any Required Upgrades or Additional Required
Upgrades must be made by Tenant pursuant to this Section, such work shall be
performed by Tenant in accordance with plans and specifications for such
Required Upgrade(s) and/or Additional Required Upgrade(s) prepared by Landlord’s
architect at Landlord’s cost and provided to Tenant, as a part of the Initial
Alterations and otherwise in accordance with the terms of this Exhibit B using
Building standard methods, materials and finishes. In addition to the Allowance
and the Restroom Allowance, Landlord shall pay for the cost of any Required
Upgrades for which Landlord is responsible pursuant to this Section in an amount
not to exceed the Upgrade Cost Estimate for such Required Upgrades set forth in
the Work Proposal submitted to Landlord plus any increases in such Upgrade Cost
Estimate that are reasonably approved in advance by Landlord. If Tenant’s
Upgrade Notice requires any Additional Upgrade to be performed, then within five
(5) business days following the date of Tenant’s Upgrade Notice, Landlord shall
notify Tenant whether Landlord shall perform the Additional Required Upgrade or
whether Tenant will perform the Additional Required Upgrade in conjunction with
the Initial Alterations. In the event Landlord elects to perform the Additional
Required Upgrade, Landlord shall use commercially reasonable efforts, subject to
Landlord’s right to dispute or appeal the Additional Required Upgrade as set
forth below, to complete the Additional Required Upgrade as soon as practicable
following the date of receipt of Tenant’s Upgrade Notice. If Tenant is required
to perform such Additional Required Upgrade, Landlord shall pay the cost for
such work in an amount not to exceed the Upgrade Cost Estimate for such
Additional Required Upgrade set forth in the Work Proposal submitted to Landlord
plus any increases in such Upgrade Cost Estimate that are reasonably approved in
advance by Landlord. Provided that Landlord’s failure to complete the Required
Additional Upgrade will not prohibit Tenant from obtaining a certificate of
occupancy for the Premises by no later than the Commencement Date, or
unreasonably and materially affect the safety of Tenant’s employees or create a
material health hazard for Tenant’s employees, or materially and adversely
affect Tenant’s access to or use of the Premises, Landlord shall have the right
to contest any alleged Additional Required Upgrades in good faith, including,
without limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Regulations and
the right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Regulations.


TENANT WORK
LETTER
-2-



--------------------------------------------------------------------------------





SECTION 2

TENANT IMPROVEMENTS
2.1    Allowances.
2.1.1.    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the "Tenant Improvement Allowance") in the amount
of $45.00 per RSF of the Premises (i.e., $3,128,130.00 for the 69,514 RSF of the
Initial 4430 Expansion Premises, and $3,330,045.00 for the 74,001 RSF of the
Second 4430 Expansion Premises) for the costs relating to the initial design and
construction of Tenant's improvements, which are permanently affixed to the
Premises (the "Tenant Improvements"). The term Tenant Improvements shall also
include any Lines (as that term is defined in Section 6.1.9 of this Lease) that
Tenant desires to install in connection with its initial build-out of the
Premises as set forth in this Tenant Work Letter. In no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter in a total
amount which exceeds the Tenant Improvement Allowance. Landlord and Tenant
acknowledge that the Premises may be constructed in multiple phases or on a
floor by floor basis. Accordingly, Landlord will not be required to disburse any
portion of the Tenant Improvement Allowance that is in excess of $45.00 per RSF
of the portion of the Premises then being constructed by Tenant, so that the
full $45.00 per RSF of the Tenant Improvement Allowance will remain available
for the construction of every portion of the Premises. Landlord will have no
obligation to disburse any portion of the Tenant Improvement Allowance
attributable to the Second 4430 Expansion Premises until after January 1, 2018.
Notwithstanding the foregoing, any portion of the Tenant Improvement Allowance
which is not disbursed to Tenant (or properly requested to be disbursed) by
December 31, 2019, shall revert to Landlord and Tenant shall have no further
rights with respect thereto.
2.1.2    Restroom Allowance. In addition to the Tenant Improvement Allowance,
Landlord shall provide Tenant with $80,000 per floor of the Premises (i.e.,
$160,000.00 for the Initial 4430 Expansion Premises, and $160,000.00 for the
Second 4430 Expansion Premises) to be used by Tenant in connection with Tenant's
construction of the Restroom Upgrade (the "Restroom Allowance").
2.2    Disbursement of the Tenant Improvement Allowance.
2.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord (each of which disbursements shall be made pursuant to Landlord's
disbursement process, including, without limitation, Landlord's receipt of
invoices for all costs and fees described herein) only for the items and costs
allowed under Exhibit B to the Original Lease (the "Original Work Letter")
(collectively the "Tenant Improvement Allowance Items"), including the
following:
2.2.1.1      Payment of the fees of the "Architect", "Construction Manager" and
the "Engineers," as those terms are defined in Section 3.1 of this Tenant Work
Letter, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord's consultants in connection with
the preparation and review of the "Construction Drawings," as that term is
defined in Section 3.1 of this Tenant Work Letter;


TENANT WORK
LETTER
-3-



--------------------------------------------------------------------------------





2.2.1.2      The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.1.3      The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, freight elevator usage,
hoisting and trash removal costs, and contractors' fees and general conditions;
2.2.1.4      The cost of any changes in the Base Building when such changes are
required by the Construction Drawings, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;
2.2.1.5      The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code");
2.2.1.6      Intentionally omitted;
2.2.1.7      Sales and use taxes; and
2.2.1.8      All other costs requested by Tenant to be expended by Landlord in
connection with the construction of the Tenant Improvements.
2.2.2    Disbursement of Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for Tenant Improvement Allowance Items and shall
authorize the release of monies (including the Final Retention) in the manner
described in Paragraph A(2) of the Original Work Letter, provided that the term
"Allowance" as used in the Original Work Letter shall be deemed to mean the
Tenant Improvement Allowance, and the term "Initial Alterations" shall be deemed
to mean the Tenant Improvements and the Tenant Improvement Allowance Items.
2.2.2.1      Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance has been made available shall be
deemed Landlord's property under the terms of this Lease.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Tenant (the "Architect") to prepare the
"Construction Drawings," as that term is defined in this Section 3.1. Tenant
shall retain the engineering consultants designated by Tenant (the "Engineers")
to prepare all plans and engineering working drawings relating to the
structural, mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler
work in the Premises, which work is not part of the Base Building. Tenant shall
have the right to retain a “Construction Manager” to assist in all Tenant
Improvements activities. The plans and drawings to be prepared


TENANT WORK
LETTER
-4-



--------------------------------------------------------------------------------





by Architect and the Engineers hereunder shall be known collectively as the
"Construction Drawings." All Construction Drawings shall comply with the drawing
format and specifications determined by Tenant, and shall be subject to
Landlord's reasonable approval. Tenant and Architect shall verify, in the field,
the dimensions and conditions as shown on the relevant portions of the Base
Building plans, and Tenant and Architect shall be solely responsible for the
same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant's waiver and indemnity set forth in this Lease
shall specifically apply to the Construction Drawings.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final space plan, along with other renderings or
illustrations reasonably required by Landlord, to allow Landlord to understand
Tenant's design intent, for the Premises before any architectural working
drawings or engineering drawings have been commenced, and concurrently with
Tenant's delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such final space plan. The final
space plan (the "Final Space Plan") shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Landlord's receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall promptly cause
the Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require.
3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the "Final Working Drawings") and shall submit the same to
Landlord for Landlord's approval. Tenant shall supply Landlord with four (4)
hard copies signed by Tenant of the Final Working Drawings, and concurrently
with Tenant's delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such Final Working Drawings.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of the Final Working Drawings


TENANT WORK
LETTER
-5-



--------------------------------------------------------------------------------





for the Premises if Landlord reasonably determines the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall immediately
revise the Final Working Drawings in accordance with such review and any
disapproval of Landlord in connection therewith. In addition, if the Final
Working Drawings or any amendment thereof or supplement thereto shall require
alterations in the Base Building (as contrasted with the Tenant Improvements),
and if Landlord in its sole and exclusive discretion agrees to any such
alterations, and notifies Tenant of the need and cost for such alterations, then
Tenant shall pay the cost of such required changes in advance upon receipt of
notice thereof. Tenant shall pay all direct architectural and/or engineering
fees in connection therewith.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord's consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Premises and that
obtaining the same shall be Tenant's responsibility; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld.
3.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, Landlord may, in Landlord's
sole and absolute discretion, transmit or otherwise deliver any of the approvals
required under this Tenant Work Letter via electronic mail to Tenant's
representative identified in Section 5.1 of this Tenant Work Letter.
SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. A general contractor shall be retained by Tenant to
construct the Tenant Improvements. Such general contractor ("Contractor") shall
be selected by Tenant subject to Landlord’s approval, which shall not be
unreasonably withheld.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed. If Landlord does not approve any of Tenant's
proposed subcontractors, laborers, materialmen or suppliers, Tenant shall submit
other proposed subcontractors, laborers, materialmen or suppliers for Landlord's
written approval.


TENANT WORK
LETTER
-6-



--------------------------------------------------------------------------------





4.2    Construction of Tenant Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Tenant shall engage the Contractor
under an Stipulated Sum Agreement accompanied by Landlord's standard General
Conditions (collectively, the "Contract"). Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred, as set forth more particularly in Sections 2.2.1.1 through 2.2.1.8,
above, in connection with the design and construction of the Tenant Improvements
to be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the amount of the Contract (the "Final Costs"). To the extent
the Final Costs exceed the Over-Allowance Amount, the terms of Paragraph A(2) of
the Original Work Letter will apply.
4.2.2    Tenant's Agents.
4.2.2.1      Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work. Tenant's and Tenant's Agent's construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant's Agents shall submit schedules of all work relating to the Tenant
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant's Agents of any changes which are necessary
thereto, and Tenant's Agents shall adhere to such corrected schedule; and
(iii) Tenant shall abide by all rules made by Landlord's Building manager with
respect to the use of freight, loading dock and service elevators, storage of
materials, coordination of work with the contractors of other tenants, and any
other matter in connection with this Tenant Work Letter, including, without
limitation, the construction of the Tenant Improvements.
4.2.2.2      Indemnity. Tenant's indemnity of Landlord as set forth in this
Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant's Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment. Except to the extent caused by Landlord's gross negligence or
breach of Landlord's obligations under this Tenant Work Letter, such indemnity
by Tenant, as set forth in this Lease, shall also apply with respect to any and
all costs, losses, damages, injuries and liabilities related in any way to
Landlord's performance of any ministerial acts reasonably necessary (i) to
permit Tenant to complete the Tenant Improvements, and (ii) to enable Tenant to
obtain any building permit or certificate of occupancy for the Premises.
4.2.2.3      Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors and (ii)  the


TENANT WORK
LETTER
-7-



--------------------------------------------------------------------------------





applicable Expansion Commencement Date. The correction of such work shall
include, without additional charge, all additional expenses and damages incurred
in connection with such removal or replacement of all or any part of the Tenant
Improvements, and/or the Building and/or common areas that may be damaged or
disturbed thereby. All such warranties or guarantees as to materials or
workmanship of or with respect to the Tenant Improvements shall be contained in
the Contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect such right of direct enforcement.
4.2.2.4      Insurance Requirements.
4.2.2.4.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are were required by Landlord under the
Original Work Letter.
4.2.2.4.2  Special Coverages. Tenant shall carry "Builder's All Risk" insurance
as required by Landlord under the Original Work Letter, it being understood and
agreed that the Tenant Improvements shall be insured by Tenant pursuant to this
Lease immediately upon completion thereof. Such insurance shall be in amounts
and shall include such extended coverage endorsements in such amounts and in
form and with such companies as were required by Landlord under the Original
Work Letter.
4.2.2.4.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance. In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant's sole cost and
expense. Tenant's Agents shall maintain all of the foregoing insurance coverage
in force until the Tenant Improvements are fully completed and accepted by
Landlord, except for any Products and Completed Operation Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
completion of the work and acceptance by Landlord and Tenant. All policies
carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor and Tenant's Agents. All insurance,
except Workers' Compensation, maintained by Tenant's Agents shall preclude
subrogation claims by the insurer against anyone insured thereunder. Such
insurance shall provide that it is primary insurance as respects the owner and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder. The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
under Section 4.2.2.2 of this Tenant Work Letter.
4.2.3    Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws,


TENANT WORK
LETTER
-8-



--------------------------------------------------------------------------------





codes, ordinances and regulations, as each may apply according to the rulings of
the controlling public official, agent or other person; (ii) applicable
standards of the American Insurance Association (formerly, the National Board of
Fire Underwriters) and the National Electrical Code; and (iii) building material
manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved. Any
defects or deviations in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord, provided
however, that in the event Landlord determines that a defect or deviation exists
or disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter might adversely affect the
mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of the Building, the structure or exterior appearance of the
Building or any other tenant's use of such other tenant's leased premises,
Landlord may, take such action as Landlord deems necessary, at Tenant's expense
and without incurring any liability on Landlord's part, to correct any such
defect, deviation and/or matter, including, without limitation, causing the
cessation of performance of the construction of the Tenant Improvements until
such time as the defect, deviation and/or matter is corrected to Landlord's
satisfaction.
4.2.5    Meetings. Commencing upon the execution of this Lease, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord's request, certain of Tenant's Agents shall attend such meetings.
In addition, minutes shall be taken at all such meetings, a copy of which
minutes shall be promptly delivered to Landlord. One such meeting each month
shall include the review of Contractor's current request for payment.
4.3    Notice of Completion; Copy of Record Set of Plans. Within fifteen (15)
days after completion of construction of the Tenant Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same as Tenant's agent for such purpose,
at Tenant's sole cost and expense. At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the "record-set" of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and (C)
to deliver to Landlord two (2) sets of copies of such record set of drawings
within ninety (90) days following issuance of a certificate of occupancy for the


TENANT WORK
LETTER
-9-



--------------------------------------------------------------------------------





Premises, and (ii) Tenant shall deliver to Landlord a copy of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Premises.
SECTION 5

MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated Lisa Bruun as its sole
representative with respect to the matters set forth in this Tenant Work Letter
(whose e-mail address for the purposes of this Tenant Work Letter is
Lisa.Bruun@elliemae.com and phone number is (925) 227-7007, who shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Tenant Work Letter.
5.2    Landlord's Representative. Landlord has designated Rod Collings, the
general manager of the Project, as its sole representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.
5.3    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
5.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, in case of any uncured
monetary or material non-monetary Event of Default by Tenant under the Lease or
any material default by Tenant under this Tenant Work Letter which is not cured
within three (3) business days after notice from Landlord (including, without
limitation, any failure by Tenant to fund any portion of the Over-Allowance
Amount) occurs at any time on or before the substantial completion of the Tenant
Improvements, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may, without any liability whatsoever, cause the cessation of
construction of the Tenant Improvements (in which case, Tenant shall be
responsible for any delay in the substantial completion of the Tenant
Improvements and any costs occasioned thereby), and (ii) all other obligations
of Landlord under the terms of the Lease and this Tenant Work Letter shall be
tolled until such time as such default is cured pursuant to the terms of the
Lease.




TENANT WORK
LETTER
-10-

